Exhibit 10.8.4
 
EXECUTION VERSION

FOURTH AMENDMENT TO CREDIT AGREEMENT
THIS FOURTH AMENDMENT TO CREDIT AGREEMENT, dated as of June 20, 2017 (this
“Amendment”), is among AROTECH CORPORATION (collectively, the “Borrower”), the
other Loan Parties party to the Credit Agreement described below and JPMORGAN
CHASE BANK, N.A. (the “Lender”).
RECITAL
The Borrower, the other Loan Parties and the Lender are parties to a Credit
Agreement dated as of March 11, 2016, as amended by a certain First Amendment to
Credit Agreement dated as of, as further amended by a certain Second Amendment
to Credit Agreement dated as of June 25, 2016, and as further amended by a
certain Third Amendment to Credit Agreement dated as of June 1, 2017 (as may be
further amended or modified from time to time, the “Credit Agreement”), and
desire to amend the Credit Agreement on the terms and conditions of this
Amendment.
TERMS
In consideration of the premises and of the mutual agreements herein contained,
the parties hereby agree as follows:
ARTICLE I           AMENDMENTS.  Upon fulfillment of the conditions set forth in
Article III hereof, the Credit Agreement shall be amended as follows:
1.1          The following definition in Section 1.01 of the Credit Agreement is
amended and restated as follows:
“Eligible Unbilled Accounts” means, at any time, those obligations owing to any
Loan Party which would constitute an Eligible Account but for the fact that an
invoice has not been sent by such Loan Party; provided that each of the
following conditions is also satisfied for each such obligation:  (a) such
obligation is covered under a written work order or other agreement between such
Loan Party and the Person owing such obligation, including price verification,
which is binding and enforceable on such Person to pay such obligation if it was
invoiced at such time, (b) such obligation has not been classified as an
Eligible Unbilled Account for more than 60 days, and (c) such obligation is not
excluded from Eligible Unbilled Accounts at any time by the Administrative Agent
in its Permitted Discretion.
ARTICLE II          REPRESENTATIONS.  Each Loan Party represents and warrants to
the Lender that:
2.1          The execution, delivery and performance of this Amendment are
within its powers, have been duly authorized and are not in contravention with
any law, or the terms of its articles of incorporation or organization (as
applicable), by-laws or operating agreement (as applicable), or any undertaking
to which it is a party or by which it is bound.

--------------------------------------------------------------------------------

2.2          The Amendment is the valid and binding obligation of each Loan
Party, enforceable against such Borrower in accordance with its terms.
2.3          After giving effect to the amendments and waivers herein contained,
the representations and warranties contained in the Credit Agreement and the
other Loan Documents are true on and as of the date hereof with the same force
and effect as if made on and as of the date hereof and no Default has occurred
and is continuing.
ARTICLE III         CONDITIONS OF EFFECTIVENESS.  This Amendment shall be
effective as of the date hereof when each of the following is satisfied:
3.1           Each Loan Party and the Lender shall have executed this Amendment.
ARTICLE IV        MISCELLANEOUS.
4.1           References in the Loan Documents to the Credit Agreement shall be
deemed to be references to the Credit Agreement as amended hereby and as further
amended from time to time.  This Amendment is a Loan Document.  Terms used but
not defined herein shall have the respective meanings ascribed thereto in the
Credit Agreement.  Without limiting the foregoing, each of the Loan Parties
acknowledges and agrees that all references to Secured Obligations in any of the
Collateral Documents shall be deemed references to Secured Obligations as such
term is amended hereby and as further amended or modified from time to time in
accordance with the Loan Documents.
4.2           Except as expressly amended hereby, each Loan Party agrees that
the Loan Documents are ratified and confirmed and shall remain in full force and
effect and that it has no set off, counterclaim, defense or other claim or
dispute with respect to any of the foregoing.
4.3          This Amendment may be signed upon any number of counterparts with
the same effect as if the signatures thereto and hereto were upon the same
instrument and signatures sent by facsimile or other electronic imaging shall be
enforceable as originals.
[Remainder of Page Intentionally Left Blank – Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered as of the day and year first above written.
AROTECH CORPORATION
 
By:   /s/ Thomas J. Paup
 
Name:   Thomas J. Paup
 
Title:   Sr VP Finance & CFO
 
FAAC INCORPORATED
 
By:   /s/ Thomas J. Paup
 
Name:   Thomas J. Paup
 
Title:   Treasurer
 
ELECTRIC FUEL BATTERY CORP.
 
By:   /s/ Thomas J. Paup
 
Name:   Thomas J. Paup
 
Title:   Treasurer
 
UEC ELECTRONICS, LLC
 
By:   /s/ Thomas J. Paup
 
Name:   Thomas J. Paup
 
Title:   Treasurer
 
JPMORGAN CHASE BANK, N.A.
 
By:   /s/ Michelle L. Montague
 
Name:    Michelle L. Montague
 
Title:   Vice President
 



Signature Page to Fourth Amendment to Credit Agreement
 


